Citation Nr: 0941463	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for peptic ulcer disease.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  A notice of 
disagreement was received in February 2007, a statement of 
the case was issued in April 2007, and a substantive appeal 
was received in June 2007.     

The Board notes that the January 2007 rating decision granted 
service connection for a peptic ulcer and assigned a 
noncompensable (0 percent) initial rating.  The RO 
subsequently issued a March 2007 rating decision in which 
assigned a 10 percent rating from June 28, 2006 (the date of 
receipt of the claim for service connection).  Then in a 
December 2008 supplemental statement of the case, the RO 
again assigned a higher initial evaluation for peptic ulcer 
of 20 percent disabling, also effective for the entire 
initial rating period from June 28, 2006.

In February 2009, this case was remanded in order to afford 
the Veteran an opportunity to testify at a hearing before the 
Board.  This Board personal hearing was held before the 
undersigned in July 2009 in Manila, Republic of the 
Philippines.  A transcript of these proceedings has been 
associated with the Veteran's claims file. 

The issues of entitlement to a higher initial evaluation for 
service-connected peptic ulcer and entitlement to service 
connection for peripheral neuropathy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed disability of PTSD. 

2.  The Veteran is not shown to have manifested complaints or 
findings of hypertension or a heart disorder in service or 
for many years thereafter.  

3.  The Veteran currently is not shown to have hypertension 
or a heart condition that is due to an injury or disease 
during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), and 
4.125(a) (2009).  

2.  The Veteran does not have hypertension or a heart 
condition that was incurred in or aggravated by active 
service; nor may such conditions be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in July, August, and November 2006, 
and April 2008, the Veteran was furnished notice of the type 
of evidence needed in order to substantiate the claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the Veteran's behalf), and provided the 
basis for the decisions regarding the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

Here, the Board observes that in Dingess v. Nicholson the 
Court held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is therefore required with respect to 
the Veteran's claim for a higher initial disability rating 
for his service-connected peptic ulcer.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  For the reasons above the Board 
finds that VA substantially complied with the specific 
requirements of the VCAA.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service treatment records and reports, a VA examination 
for his peptic ulcer, the Veteran's testimony before the 
Board, and statements submitted by the Veteran and his 
representative in support of the claims.  Based on the 
foregoing, the Board concludes that there is no identified 
evidence that has not been accounted for with respect to the 
Veteran's claims and that, under the circumstances of this 
case, VA has satisfied its duty to assist the Veteran.  
Accordingly, further development is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Service Connection Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as hypertension and heart 
disease, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  
Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Service Connection for PTSD.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

Following a careful review of the record, the Board finds 
that the Veteran's claim of service connection for PTSD must 
be denied.  In this case, a thorough review of the evidence 
contained in the Veteran's claims file does not indicate that 
the Veteran has been diagnosed with PTSD.  The provisions of 
38 C.F.R. § 3.304(f) require that there be medical evidence 
of a diagnosis of PTSD before service connection can be 
established for this disability.  

The medical records in this case do not indicate that the 
Veteran has a current diagnosis of PTSD.  Without a current 
diagnosis, a claim of service connection cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this regard, the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  For this reason, the Board must deny the 
Veteran's claim for service connection for PTSD.

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has PTSD due to his 
service.  While the Veteran is competent to report any 
psychiatric symptoms that he experienced at any time, the 
Veteran is not competent on his own to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
Veteran's claim for service connection for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

B.  Service Connection for Hypertension and Heart Disorder

The Veteran next contends that he has hypertension and a 
heart condition that are the result of his active service.  
In this regard, the Board notes that the Veteran's medical 
records indicate that the Veteran has been diagnosed with 
hypertension and coronary artery disease.  Other medical 
records indicate normal myocardial perfusion imaging, no 
evidence of significant stress induced myocardial ischemia 
and normal left ventricular systolic function.   A December 
2008 treatment note indicated hypertension since 1999.  

The Veteran's service treatment records are silent for 
complaints of or treatment for either of the Veteran's 
claimed disabilities.  The Veteran's records indicate normal 
blood pressure readings throughout service.  There is also no 
indication that the Veteran had these disabilities within one 
year of discharge from the service.  In addition, a thorough 
review of the treatment records does not reveal any 
indication or opinion that hypertension or a heart disorder, 
including symptoms of hypertension or heart disorder, had its 
onset in service, or manifested to a compensable degree 
within one year of service, or were otherwise cause by any 
injury or disease during active service.

Based on the foregoing, the Board finds that the Veteran's 
claims for service connection for a heart disorder and 
hypertension must be denied.   The Veteran is not indicated 
to have hypertension or a heart condition in service or 
within one year of service, and the Veteran's post-service 
treatment records do not otherwise indicate a link between 
the Veteran's disabilities and his military service.  

In this regard, the Board notes that the Veteran has not been 
afforded a VA examination in order to address whether the 
Veteran has hypertension and a heart condition and, if so, 
whether such disabilities are related to his service.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent, and the Veteran is required to 
show some causal connection between his disability and his 
military service.  Wells v. Principi, 326 F.3d 1381, 1338 
(Fed. Cir. 2003).  A disability alone is not enough.  Id.  

In this case, the record does not contain evidence indicating 
that hypertension or a heart condition are related to the 
Veteran's active duty service.  38 C.F.R. 
§ 3.159(c)(4); see also Wells v. Principi, 326 F.3d 1381 
(2003); Charles v. Principi, 16 Vet. App. 375 (2002).  
Moreover, as there is no in-service injury or disease, there 
is nothing in service to which a medical opinion could relate 
the current heart disease or hypertension.  For these 
reasons, the Board finds that further VA examination of the 
Veteran for these disabilities are not necessary in this 
case.  

While the Veteran is competent to report any symptoms of 
heart disorder or hypertension that he experienced at any 
time, the Veteran is not competent on his own to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1).  On 
these facts, the preponderance of the evidence is against the 
Veteran's claims for service connection for a heart disorder 
and hypertension; therefore, the benefit of the doubt 
doctrine is not for application in this case, and these 
claims for service connection must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is denied.  

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.


REMAND

After a careful review of the claims file, the Board finds 
that the Veteran's claims for a higher initial rating than 20 
percent for peptic ulcer disease and entitlement to service 
connection for peripheral neuropathy (including due to 
herbicides) must be remanded for further action.

In this regard, the Board notes that the Veteran was afforded 
a VA examination for his ulcer condition in March 2007.  The 
VA examination report, however, does not clearly indicate the 
Veteran's symptoms in light of Diagnostic Code 7305.  The 
Board also notes that the Veteran's private medical records 
subsequent to the March 2007 examination report indicate a 
condition worse than indicated at the time of the 
examination.  Based on these subsequent medical records, the 
RO increased the evaluation of the Veteran's disability to 20 
percent disabling.  

Based on the foregoing, the Board finds that this claim 
should be remanded in order to afford the Veteran an 
additional VA examination to ascertain the current severity 
of his condition.  

In addition, the Veteran's claims file indicates that the 
Veteran has been diagnosed with peripheral neuropathy.  The 
Veteran testified before the Board that he has had symptoms 
of peripheral neuropathy since service.  The Veteran also 
testified that, although his service records do not indicate 
that he set foot in Vietnam, but rather served onboard ship 
in the official waters offshore, he went ashore numerous 
times for shore leave and when obtaining supplies for the 
ship.  Based on the Veteran's testimony, the Board finds that 
the Veteran likely set foot on Vietnam during the Vietnam 
period and was therefore presumptively exposed to Agent 
Orange in service.  

In this regard, the Board notes that a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been 
present on the land mass of the Republic of Vietnam.  
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying service in 
Vietnam, a Veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.  Id.  

Based on the Veteran's testimony and his diagnosis of 
peripheral neuropathy, the Board finds that this issue should 
be remanded in order to afford the Veteran a VA examination 
in connection with his claim.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination for peptic 
ulcer disease in order to determine the 
nature, extent, frequency and severity of 
the Veteran's service-connected ulcer 
disability.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.

The examiner should provide details about 
whether the disability is (i) mild, with 
recurring symptoms once or twice yearly 
(ii) moderate, with recurring episodes of 
severe symptoms two or three times a year 
averaging 10 days in duration; or with 
continuous moderate manifestations, (iii) 
moderately severe, with impairment of 
health manifested by anemia and weight 
loss; or recurrent incapacitating 
episodes averaging 10 days or more in 
duration at least four or more times a 
year, or (iv) severe, with pain only 
partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health.  

The examiner(s) should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report. 

2.  Schedule the Veteran for a VA 
examination for peripheral neuropathy in 
order to determine the nature and 
etiology of any peripheral neuropathy 
found to be present.  The relevant 
evidence in the claims file should be 
made available to the examiner in 
conjunction with the examination.  All 
necessary special studies or tests should 
be accomplished.  The examiner should 
provide details about the onset of any 
peripheral neuropathy found to present, 
and specify the diagnosis.  The examiner 
should also render an opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any currently diagnosed peripheral 
neuropathy had its onset in service or 
within one year of service, or whether 
any peripheral neuropathy was caused or 
aggravated by exposure to herbicides 
(Agent Orange) in service.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation, consistent with 38 C.F.R. 
§ 3.310(a) (as revised effective in 
October 2006).  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the claims on appeal.  If 
any benefit requested remains adverse to 
the Veteran, he should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


